DETAILED ACTION
This office action is in response to an amendment filed 11/30/2020 wherein claims 1-25 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 of the filed response that neither Stone nor Radford disclose the "central motor" of claim 1, 7, or 13. 
	Applicant's first argues "Applicant submits that Stone's motor control system 114 is not positioned centrally (see Stone, et al. FIG. 9). Rather Stone discloses that "bi-directional circumferential thrusters 54-57 are disposed within each framing subsystem 32-35" and "by positioning the circumferential thrusters 54-57 distally from the centerline 28, torque provided by the circumferential thrusters 54-57 about the centerline is maximized" (emphasis added)." The examiner respectfully disagrees.
	The examiner notes that Stone was relied upon by the examiner as teaching a motor control system including a thruster. As can be seen in Fig.7, a motor (114) and a thruster (118) located within the system and the thruster is central to the device. As it is well known in the art for thrusters to include motors, the thruster of Stone was mapped to as being central. The examiner acknowledged in prior actions (and below) that although Stone discloses a motor and a thruster (rotating member), the entire combination of the motor/thruster is not "central". The examiner notes that Radford, not Stone, was relied upon as teaching the entirety of this argued limitation. The examiner mapped to part of this limitation with the purpose of showing that Stone does include a motor/thruster configuration despite not disclosing the entirety of the limitation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner asserts that as noted below, Stone does disclose a motor with rotating members and Radford, not Stone, was relied upon for teaching that the motor/thruster is considered central. 
Applicant further submits that Radford does not cure what Stone lacks. More specifically, Radford's main thruster 30, main thruster motor 31, main thruster blade housing 32, and main thruster blades 33 are positioned at a rear end of subsea robot 100 (see FIG. 2) and on a lower end of subsea robot 100 (see FIG. 16). Applicant submits that positioning "along a centerline defining an axis of rotation"3 is not equivalent to being positioned centrally on the apparatus, as Radford teaches positioning either in a rear position, a lower position, or somewhere therebetween. Thus, the positioning of the thruster and motor in Radford is not a "central motor," as required by claim 1." The examiner respectfully disagrees. 
	Radford discloses an underwater robot (like both the instant invention and Stone). Applicant is arguing that the motor of Radford arranged on the center of an axis of rotation is not a "central motor". However, the examiner notes the claim gives no context as to what the motor is "central". Specifically, applicant is arguing that the motor/thruster configuration shown in Fig.2 of Radford cannot be "central" despite one of ordinary skill in the art readily recognizing from Fig.2, Fig.4, and the disclosure of Radford that the motor/thruster is along a center axis defining a forward propulsion direction. There is nothing in the claim that defines anything that the motor is "central" to but rather broadly states a "central motor" without giving any context of a structure or axis that further defines how it is considered "central". Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Radford defines a "center axis" in at least ¶0019. Furthermore, Fig.4 is reproduced herein: 

    PNG
    media_image1.png
    426
    683
    media_image1.png
    Greyscale

	The main thruster (30) is clearly centered on the axis (27). As further noted below, the main thruster (30) includes both a motor and thruster blades (rotating members). Although applicant argues that this cannot be a "central motor", as the claim gives no definition defining what the motor is "central" to and as Radford discloses a motor/thruster central to an axis defining a travelling direction of the vehicle, one of ordinary skill in the art would readily recognize that Radford discloses a "central motor". 
	Applicant additionally argues "In addition, Stone describes "an axi-symmetric shell with no projecting objects extending beyond the shell" and "because there are no projecting appendages extending beyond the shell of revolution, there is no safety penalty for spinning the vehicle, because there is nothing to catch on obstacles" (emphasis added).4 Stone therefore suggests that it would be undesirable to include arms/appendages as taught by Radford, which describes arms 50a, 50b (see Radford, FIG. 17; Office Action pg. 6). Applicant respectfully submits that there is no motivation to modify Stone with Radford without the benefit of Applicant's specification and further that Stone teaches away from a combination with Radford. As such, the proposed combination of Stone and Radford is improper." The examiner respectfully disagrees. 
	Although applicant argues that because Radford includes a configuration with "arms" while Stone states that having no arms results in the two references not being combinable, the examiner disagrees. Primarily, the examiner notes that the arms of Radford are retractable and not intended to be used while the robot is propelling throughout the sea. As shown in Fig.2 of Radford, the arms are retracted. As The plurality of retracted arm enclosure covers 12 a, 12 b cover the plurality of arms 50 a, 50 b to provide a substantially hydrodynamic and elongated shape that is hydrodynamically designed for travel in the subsea environment generally along a longitudinal axis of the elongated shape. This shape assists the subsea robot 100 to travel or navigate under water fast and at high speed." It is explicitly stated that the arms are retracted during underwater travel. Contrary to Applicant's statement that adding the arms of Radford to the system of Stone would result in "protruding appendages" during travel, Radford explicitly states that the arms are retracted during travel to maintain a hydrodynamic shape. Additionally, the sensors of Stone can be located anywhere on the robot and not just the arms. The purpose of the arms is stated in ¶0075 of Radford and include articulating tasks performed after the robot has travelled to a working location, not during travelling to said working location. 
	Even if the arms of Radford were not retractable for travel (which as noted above they are), applicant is arguing a bodily incorporation of Radford into that of Stone. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner relied upon Radford to teach a central motor including rotational members can be central to an underwater camera vehicle. As well known in the art merging parts into a single unit provides a compact and sleek design and as disclosed by ¶0074 of Radford the motor/thruster configuration can provide a "single unit" capable of propelling the robot as opposed to having to mounting multiple separate components. Thus one of ordinary skill in the art would readily recognize that using the "single unit" of Radford containing both a motor and a thruster located along a center in the system of Stone that would improve the design and reduce the number of parts needed to be mounted in the system. 
	The examiner is not suggesting that the cameras of Radford are physically incorporated into the system of Stone. Rather, the examiner is stating that the single unit including both a motor and a thruster (rotating member) located along a centerline of Radford can be incorporated into that of Stone which includes cameras mounted on brackets rotating relative to a centerline. That is, Stone includes the ability a central motor comprising a rotating member" as claimed by claim 1, "a set of sensors configured to rotate about the central motor" as claimed by claim 7 and "rotating one or more cameras about a central motor" as claimed by claim 13. To simplify, Stone alone discloses "a central thruster comprising a rotating member",” a set of sensors configured to rotate about a central thruster", and "rotating one or more cameras about a central thruster". In combination with Radford which advantageously uses a central thruster with a motor therein forming a single unit for propulsion, the combination discloses every feature and renders the independent claims obvious. 
	For these reasons as a whole, the arguments are not persuasive and the claims are rejected as outlined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4, 7, 10, 12, 13, 22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 8,220,408) (hereinafter Stone) in view of Radford et al. (US 2018/0251199) (hereinafter Radford).

In regard to claim 1, Stone discloses an apparatus for image collection [column 11, lines 45-46; provides images of the sampling region], comprising: 
	an underwater vehicle [column 3, lines 60-67;  underwater vehicle], comprising 
	a motor [column 10, lines 60-67;  motor control system 114 is connected to the main processor bank 130 to control each of the circumferential thrusters 54-57 and first and second vertical thrusters 118, 128]
	a rotating member [column 10, lines 11-20; a first vertical thruster 118 is mounted proximally to the centerline 28 and oriented to provide thrust in a direction. column 4, lines 40-62; rotation of the framing system 22 about the z-axis 28, or “centerline,”... maneuver at will in the yaw degree of freedom—that is, rotation about the centerline 28]; 
	a set of arms [Fig.9, column 6, lines 18-37; interconnected vertical and horizontal bracing members, as each framing subsystem 32-35 includes a vertical bracing member connected between an upper portion and a lower portion of the corresponding framing subsystem 32-35] coupled to the rotating member and extending away from the central motor [Fig.7 through Fig.10; brackets (32, 33, 34, 35) connected to plate (70c) containing central components including vertical thruster (118) and motor (114)]; and 
	one or more cameras [column 3, lines 42-67; frame to support the imaging transducers... plurality of simultaneously-fireable and/or asynchronously-fireable transducers distributed substantially evenly over a 4π-steradian viewing angle. column 10, lines 29-32; wide-field color camera 124] attached to a distal end of at least one arm of the set of arms [Fig.8; imaging transducers (77) connected to brackets (34, 35). column 9, lines 33-46; imaging transducers 77 are mounted to the first, second, third and fourth lower beam members 70 a-70 d, respectively. Fig.8 and column 10, lines 29-32; wide-field color camera 124 is mounted to the third framing subsystem 34], 
	wherein the underwater vehicle is configured to travel over a predetermined region [column 13, lines 32-46; vehicle starts at an origin O having a relative position of [0,0], and travels along a first path segment 210 a to waypoint W1. The vehicle then travels along a second path segment 210 b to waypoint W2, and along a third path segment 210 c to waypoint W3. Finally, the vehicle travels along a fourth path segment 210 d back to the origin O. The true surveyed vehicle trajectory is the closed loop 210 formed by the first, second, third, and fourth path segments 210 a-210 d] and collect a set of images of the predetermined region [column 11, lines 45-46; provides images of the sampling region during the sampling process. column 13, lines 47-64; 3D simultaneous localization and mapping (SLAM) process that builds a map of the vehicle's environment from sensor data while simultaneously using that map to localize the vehicle. column 2, lines 45-61; swath imaging systems that scan a thin, wide fan from the vehicle].
	Stone does not explicitly disclose a central motor comprising a rotating member. However Radford discloses,  
	an underwater vehicle [¶0067; submersible robots and methods for operating submersible robots], comprising 
	a central motor comprising a rotating member [Fig.2; thruster (30) comprising a motor (31). ¶0074; main thruster 30 of the subsea robot 100 includes a main thruster motor 31, a main thruster blade housing 32 (main thruster nozzle), and main thruster blades 33. As used herein, “thruster” is meant to include any of the thrusters included in the subsea robot 100... thruster may be... electric motor and propeller combined in single unit... any other underwater thruster including an electric motor or a hydraulic motor and propeller combined in single unit to propel the subsea robot 100. ¶0091;  plurality of the thrusters may produce various possible motions for the subsea robot. In one exemplary embodiment, the thrusters deployed in the subsea robot produce six, and/or up to six degree of freedom motion, degree of freedom motion being, for example, translation and rotation about three orthogonal axes... generate a combined net thrust in any direction on their plane or yaw about center axis]; 
[¶0104; the subsea robot navigates from a first location to a second location] and collect a set of images of the predetermined region [¶0106; While conducting the robotic tasks, one or more cameras may broadcast the video in real-time, which may be HD video, to one or more operators].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus as disclosed by Stone with the thruster unit including a motor as disclosed by Radford in order to provide a design alternative for propulsion, wherein a design that has a combined motor/thruster can provide compactness and ensures the vehicle is propelled as desired [Radford ¶0074]. As known in the art, combining two components (such as the motor/thruster of Stone) into a single unit has design advantages and as supported by Radford, thrusters are known to have a variety of known designs, including motors combined with thrusters/propellers, wherein any of those designs can be used to propel an underwater vehicle. 
	Specifically, as noted above and throughout the reference as a whole, Stone discloses an underwater vehicle including various brackets and an interior region. The system includes a plurality of thrusters, including circumferential thrusters and vertical thrusters. A vertical thruster is mounted along a centerline of the vehicle which defines a rotational axis for the vehicle, wherein when the thrusters are operated, the vehicle rotates about the centerline and thus rotates about the central vertical thruster. For example, as shown in Fig.7 the centerline (28) forms the axis of rotation wherein rotating about this centerline includes rotating about and with the vertical thruster (118). An internal motor can be used to power the thrusters. A plurality of brackets (i.e. "arms") are coupled to and extend away from the internal/central components (including the vertical thruster/motor) wherein the brackets have various sensors mounted thereon. For example, Fig.8 shows imaging transducers (77) and a color camera (124) (i.e. "cameras") mounted on bracket 34 in various locations, including the ends of the bracket. As noted above and further described in column 5, lines 29-67, when the thrusters operate, the vehicle rotates about the centerline and the imaging sensors rotate about the centerline as well. Although Stone discloses a centerline oriented vertical thruster and a central motor for said thruster, as Stone does not explicitly disclose the central motor including the thruster, Radford has been relied upon. 
The examiner is not suggesting that the cameras of Radford are physically incorporated into the system of Stone. Rather, the examiner is stating that the single unit including both a motor and a thruster (rotating member) located along a centerline of Radford can be incorporated into that of Stone which includes cameras mounted on brackets rotating relative to a centerline. That is, Stone includes the ability to rotate brackets (arms) which include cameras relative to a centerline including a thruster and if the thruster included a motor (as suggested by Radford) one of ordinary skill in the art would recognize that the combination would include and render obvious "a central motor comprising a rotating member" as claimed by claim 1, "a set of sensors configured to rotate about the central motor" as claimed by claim 7 and "rotating one or more cameras about a central motor" as claimed by claim 13. To simplify, Stone alone discloses "a central thruster comprising a rotating member", " a set of sensors configured to rotate about a central thruster", and "rotating one or more cameras about a central thruster". In combination with Radford which advantageously uses a central thruster with a motor therein forming a single unit, the combination discloses every feature and renders the independent claims obvious. Using the single motor/thruster unit of Radford to rotate and propel the structure of Stone allows a single motorized unit for thrusting and one of ordinary skill would readily the benefits of merging parts into single units. Thus the combination of Stone and Radford renders this claim obvious. 

In regard to claim 3, Stone in view of Radford discloses the apparatus of claim 1. Stone further discloses, 
	wherein at least one of the central motor, the set of arms, and the one or more cameras is provided with rounded edges to facilitate hydrodynamic motion [Fig.1 through Fig.4. column 4, lines 1-61; uniformly-convex topology serves to reduce possible catch points on the vehicle—thus, spheres, oblate spheroids, ellipsoids and even cylinders with rounded edges or domed cylinders all work well in this capacity. From a hydrodynamic standpoint, however, a flattened ellipsoid, as described with reference to the preferred embodiment, will lead to less hydrodynamic drag, and therefore a vehicle with greater range and/or greater sustainable velocity for a given onboard power supply].

In regard to claim 4, Stone in view of Radford discloses the apparatus of claim 3. Stone further discloses, 
	wherein the set of arms is housed within a disc [Fig.1 through Fig.4. column 3, lines 39-50; physically mounting the transducers in a surface mount style directly attached to an outer boundary of the vehicle and is made of some type of impact resistant material. column 4, lines 1-61; uniformly-convex topology serves to reduce possible catch points on the vehicle—thus, spheres, oblate spheroids, ellipsoids and even cylinders with rounded edges or domed cylinders all work well in this capacity. From a hydrodynamic standpoint, however, a flattened ellipsoid, as described with reference to the preferred embodiment, will lead to less hydrodynamic drag, and therefore a vehicle with greater range and/or greater sustainable velocity for a given onboard power supply].
	As disclosed by Stone, the brackets/components form a "flattened ellipsoid" (i.e. a "disc" shape) wherein the components may be mounted within an outer boundary material of the vehicle. Thus the components are within a flattened ellipsoid housing. 

In regard to claim 7, Stone discloses an apparatus for collection of images [column 11, lines 45-46; provides images of the sampling region], comprising: 
[column 3, lines 60-67;  underwater vehicle] comprising 
a motor [column 10, lines 60-67;  motor control system 114 is connected to the main processor bank 130 to control each of the circumferential thrusters 54-57 and first and second vertical thrusters 118, 128]; and 
	a set of sensors [column 3, lines 42-67; frame to support the imaging transducers... plurality of simultaneously-fireable and/or asynchronously-fireable transducers distributed substantially evenly over a 4π-steradian viewing angle. column 10, lines 29-32; wide-field color camera 124] configured to rotate about a center [column 10, lines 11-20; a first vertical thruster 118 is mounted proximally to the centerline 28 and oriented to provide thrust in a direction. column 4, lines 40-62; rotation of the framing system 22 about the z-axis 28, or “centerline,”... maneuver at will in the yaw degree of freedom—that is, rotation about the centerline 28]; 
	wherein the underwater vehicle is configured to travel over a linear path in a predetermined region [column 13, lines 32-46; vehicle starts at an origin O having a relative position of [0,0], and travels along a first path segment 210 a to waypoint W1. The vehicle then travels along a second path segment 210 b to waypoint W2, and along a third path segment 210 c to waypoint W3. Finally, the vehicle travels along a fourth path segment 210 d back to the origin O. The true surveyed vehicle trajectory is the closed loop 210 formed by the first, second, third, and fourth path segments 210 a-210 d. Fig.13 through Fig.14B] and detect information in the predetermined region [column 11, lines 45-46; provides images of the sampling region during the sampling process. column 13, lines 47-64; 3D simultaneous localization and mapping (SLAM) process that builds a map of the vehicle's environment from sensor data while simultaneously using that map to localize the vehicle. column 2, lines 45-61; swath imaging systems that scan a thin, wide fan from the vehicle].
	Stone does not explicitly disclose a set of sensors configured to rotate about the central motor. However Radford discloses,
	an underwater vehicle [¶0067; submersible robots and methods for operating submersible robots] comprising a central motor [Fig.2; thruster (30) comprising a motor (31). ¶0074; main thruster 30 of the subsea robot 100 includes a main thruster motor 31, a main thruster blade housing 32 (main thruster nozzle), and main thruster blades 33. As used herein, “thruster” is meant to include any of the thrusters included in the subsea robot 100... thruster may be... electric motor and propeller combined in single unit... any other underwater thruster including an electric motor or a hydraulic motor and propeller combined in single unit to propel the subsea robot 100. ¶0091;  plurality of the thrusters may produce various possible motions for the subsea robot. In one exemplary embodiment, the thrusters deployed in the subsea robot produce six, and/or up to six degree of freedom motion, degree of freedom motion being, for example, translation and rotation about three orthogonal axes... generate a combined net thrust in any direction on their plane or yaw about center axis]; and 
	a set of sensors [¶0073; sensors that may be positioned in the nose section 13, in the eye sections 11 a, 11 b, and/or elsewhere on the subsea robot 100] configured to rotate about the central motor [¶0091; thrusters deployed in the subsea robot produce six, and/or up to six degree of freedom motion, degree of freedom motion being, for example, translation and rotation about three orthogonal axes. ¶0091; thrusters opposed about the center axis, it is possible to translate the subsea robot left/right or create roll with differential thrusting... translation side to side or the “roll” rotation].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus as disclosed by Stone with the thruster unit including a motor wherein sensors can rotate about the motor as disclosed by Radford in order to provide a design alternative for propulsion, wherein a design that has a combined motor/thruster can provide compactness and ensures the vehicle is propelled as desired [Radford ¶0074]. As known in the art, combining two components (such as the motor/thruster of Stone) into a single unit has design advantages and as supported by Radford, thrusters are known to have a variety of known designs, including motors combined with thrusters/propellers, wherein any of those designs can be used to propel an underwater vehicle. 
	See claim 1 for elaboration on Stone and Radford. The examiner is not suggesting that the cameras of Radford are physically incorporated into the system of Stone. Rather, the examiner is stating that the single unit including both a motor and a thruster (rotating member) located along a centerline of Radford can be incorporated into that of Stone which includes cameras mounted on brackets rotating relative to a centerline. That is, Stone includes the ability to rotate brackets (arms) which include cameras relative to a centerline including a thruster and if the thruster included a motor (as suggested by Radford) one of ordinary skill in the art would recognize that the combination would include and render obvious "a central motor comprising a rotating member" as claimed by claim 1, "a set of sensors configured to rotate about the central motor" as claimed by claim 7 and "rotating one or more cameras about a central motor" as claimed by claim 13. To simplify, Stone alone discloses "a central thruster comprising a rotating member", " a set of sensors configured to rotate about a central thruster", and "rotating one or more cameras about a central thruster". In combination with Radford which advantageously uses a central thruster with a motor therein forming a single unit, the combination discloses every feature and renders the independent claims obvious. Using the single motor/thruster unit of Radford to rotate and propel the structure of Stone allows a single motorized unit for thrusting and one of ordinary skill would readily the benefits of merging parts into single units. Thus the combination of Stone and Radford renders this claim obvious. 

In regard to claim 10, Stone in view of Radford discloses the apparatus of claim 7. Stone in view of Radford further discloses, 
	wherein the set of sensors are a set of cameras [Stone column 3, lines 42-67; frame to support the imaging transducers... plurality of simultaneously-fireable and/or asynchronously-fireable transducers distributed substantially evenly over a 4π-steradian viewing angle. Stone column 10, lines 29-32; wide-field color camera 124. Radford ¶0073].
	See claim 7 for motivation to combine. 

In regard to claim 12, Stone in view of Radford discloses the apparatus of claim 7. Stone in view of Radford further discloses, 
	wherein at least one of the set of sensors and the central motor are housed within a disc [Stone Fig.1 through Fig.4. column 3, lines 39-50; physically mounting the transducers in a surface mount style directly attached to an outer boundary of the vehicle and is made of some type of impact resistant material. Stone column 4, lines 1-61; uniformly-convex topology serves to reduce possible catch points on the vehicle—thus, spheres, oblate spheroids, ellipsoids and even cylinders with rounded edges or domed cylinders all work well in this capacity. From a hydrodynamic standpoint, however, a flattened ellipsoid, as described with reference to the preferred embodiment, will lead to less hydrodynamic drag, and therefore a vehicle with greater range and/or greater sustainable velocity for a given onboard power supply. Radford ¶0074; electric motor and propeller combined in single unit].
	As disclosed by Stone, the brackets/components form a "flattened ellipsoid" (i.e. a "disc" shape) wherein the components may be mounted within an outer boundary material of the vehicle. As disclosed by Radford, the motor/thruster may be a single central component. Thus the components are within a flattened ellipsoid housing. See claim 1 for motivation to combine.

In regard to claim 13, Stone discloses a method, comprising: 
	driving an underwater vehicle [column 3, lines 60-67;  underwater vehicle]; 
	rotating one or more cameras  [column 3, lines 42-67; frame to support the imaging transducers... plurality of simultaneously-fireable and/or asynchronously-fireable transducers distributed substantially evenly over a 4π-steradian viewing angle. column 10, lines 29-32; wide-field color camera 124] about a central thruster [column 10, lines 11-20; a first vertical thruster 118 is mounted proximally to the centerline 28 and oriented to provide thrust in a direction. column 4, lines 40-62; rotation of the framing system 22 about the z-axis 28, or “centerline,”... maneuver at will in the yaw degree of freedom—that is, rotation about the centerline 28]; 
	capturing a set of images of a region to be mapped [claim 13; constructing a 3D compact map data structure representative of the surrounding environment. column 11, lines 35-50; provides images of the sampling region during the sampling process]; and 
	detecting position of the underwater vehicle during image capture [column 11, lines 45-46; provides images of the sampling region during the sampling process. column 13, lines 47-64; 3D simultaneous localization and mapping (SLAM) process that builds a map of the vehicle's environment from sensor data while simultaneously using that map to localize the vehicle. column 2, lines 45-61; swath imaging systems that scan a thin, wide fan from the vehicle].
	Stone does not explicitly disclose driving an underwater vehicle at a constant linear speed; rotating one or more cameras about a central motor. However Radford discloses,
	driving an underwater vehicle at a constant linear speed [¶0087; manipulating a direction of a movement or produced thrust in order to control the attitude, or angular velocity of the subsea robot 100. ¶082;  “efficient travel,” “efficient cruising,” or “efficient navigation” is meant to include achieving maximum speed or travel distance with minimum time, thrust, consumed fuel, energy, or power. ¶0092;  high speed for long-range cruising in the first configuration]; 
	rotating one or more cameras  [¶0073; sensors that may be positioned in the nose section 13, in the eye sections 11 a, 11 b, and/or elsewhere on the subsea robot 100] about a central motor [Fig.2; thruster (30) comprising a motor (31). ¶0074; main thruster 30 of the subsea robot 100 includes a main thruster motor 31, a main thruster blade housing 32 (main thruster nozzle), and main thruster blades 33. As used herein, “thruster” is meant to include any of the thrusters included in the subsea robot 100... thruster may be... electric motor and propeller combined in single unit... any other underwater thruster including an electric motor or a hydraulic motor and propeller combined in single unit to propel the subsea robot 100. ¶0091;  plurality of the thrusters may produce various possible motions for the subsea robot. In one exemplary embodiment, the thrusters deployed in the subsea robot produce six, and/or up to six degree of freedom motion, degree of freedom motion being, for example, translation and rotation about three orthogonal axes... generate a combined net thrust in any direction on their plane or yaw about center axis. ¶0091; thrusters deployed in the subsea robot produce six, and/or up to six degree of freedom motion, degree of freedom motion being, for example, translation and rotation about three orthogonal axes. ¶0091; thrusters opposed about the center axis, it is possible to translate the subsea robot left/right or create roll with differential thrusting... translation side to side or the “roll” rotation]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method as disclosed by Stone with the thruster unit including 
	The examiner additionally notes that as cited above Radford discloses consistent traveling at a high speed and controlling the velocity as desired and thus the system of Radford can be driven at "constant linear speed". See claim 1 for elaboration on Stone and Radford. The examiner is not suggesting that the cameras of Radford are physically incorporated into the system of Stone. Rather, the examiner is stating that the single unit including both a motor and a thruster (rotating member) located along a centerline of Radford can be incorporated into that of Stone which includes cameras mounted on brackets rotating relative to a centerline. That is, Stone includes the ability to rotate brackets (arms) which include cameras relative to a centerline including a thruster and if the thruster included a motor (as suggested by Radford) one of ordinary skill in the art would recognize that the combination would include and render obvious "a central motor comprising a rotating member" as claimed by claim 1, "a set of sensors configured to rotate about the central motor" as claimed by claim 7 and "rotating one or more cameras about a central motor" as claimed by claim 13. To simplify, Stone alone discloses "a central thruster comprising a rotating member", " a set of sensors configured to rotate about a central thruster", and "rotating one or more cameras about a central thruster". In combination with Radford which advantageously uses a central thruster with a motor therein forming a single unit, the combination discloses every feature and renders the independent claims obvious. Using the single motor/thruster unit of Radford to rotate and propel the structure of Stone allows a single motorized unit for thrusting and one 

In regard to claim 22, Stone in view of Radford discloses the apparatus of claim 1. Stone further discloses, 
	wherein the set of arms form an elongated bar [Fig.2 through Fig.5; multiple brackets/frames form a "bar"].
	As can be seen in at least Fig.5 of Stone, the first framing subsystem (33) and the second framing subsystem (32) form an "elongated bar". 

In regard to claim 24, Stone in view of Radford discloses the apparatus of claim 1. Stone further discloses, 
	wherein the distal end is a terminal end [Fig.4; bottom most transducer (76) is at the very end of first framing subsystem (32a)].
	Stone discloses mounting imaging transducers/sensors at any point along the brackets, including the very end of the brackets as can be seen in Fig.4 where a (bottommost) sensor is at the end of one bracket. 

In regard to claim 25, Stone in view of Radford discloses the apparatus of claim 1. Stone in view of Radford discloses, 
	wherein each arm of the set of arms is configured to rotate in a plane parallel to a region of interest [Stone column 40, lines 4-62; axi-symmetric framing system 22 is described with reference to an x-y-z coordinate system having an x-axis 24, a y-axis 26, and a z-axis 28, such that rotation of the framing system 22 about the z-axis 28, or “centerline,” which intersects with the center 29 of the framing system 22, defines a uniformly-convex shell of revolution. Stone column 7, lines 55-65; approximately half of the sensors are creating a new map of the unexplored world into which the vehicle is entering while the remaining half of the sensors are re-mapping the area previously explored (just seconds before). Radford ¶0095; subsea robot 100 may be used in long-range observation and data gathering missions, such as gathering oceanographic data, communication cable inspections, or subsea topographical surveys. Radford ¶0091; thrusters deployed in the subsea robot produce six, and/or up to six degree of freedom motion, degree of freedom motion being, for example, translation and rotation about three orthogonal axes... combined net thrust in any direction on their plane or yaw about center axis... translation side to side or the “roll” rotation by thrusting differentially].
	As disclosed by Stone, the system can rotate around a centerline defining a shell of revolution wherein the system can travel along the axis defining the centerline to view new areas and previously mapped areas (both of which can be considered "regions of interest"). As disclosed by Radford, the system can rotate in any direction relative to a target survey areas. See claim 1 for motivation to combine. 

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 8,220,408) (hereinafter Stone) in view of Radford et al. (US 2018/0251199) (hereinafter Radford) in view of Gracias et al. (Mosaic-Based Navigation for Autonomous Underwater Vehicles, IEEE, Oct.2003) (hereinafter Gracias).

In regard to claim 2, Stone in view of Radford discloses the apparatus of claim 1. Neither Stone nor Radford explicitly disclose, further comprising a processor configured to create a full mosaic image using non-sequential image overlap. However Gracias discloses, 
	further comprising a processor configured to create a full mosaic image using non-sequential image overlap [page 609, column 2; image-to-mosaic registration and inter-image motion estimation. page 613, column 2, B. Step 2; After the initial motion-estimation step, possible overlap between nonconsecutive images can be predicted and used to search for new image matches. In this stage, the topology is estimated by performing iterative steps of image matching and global optimization. The image-matching part is conducted over overlapping frames and is similar to what was described above. page 616, column 1, E.; After four steps of topology estimation, 285 distinct pairs of nonconsecutive images (combined from the selected image set) were successfully matched and the final topology of the upper-right mosaic was obtained. page 620, column 2; image processing and servoing was run on a dual-processor 800-MHz computer].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus as disclosed by Stone in view of Radford with the co-registration using non-sequential image overlap as disclosed by Gracias in order to produce highly accurate image mosaics of the underwater environment [Gracias Abstract, page 613, column 2, Fig.5] As disclosed by Gracias, overlapping consecutive images can registered together to produce an initial surface/topology estimation wherein the system can then use overlapping non-consecutively captured (and thus non-sequential) images to refine the initial estimation thereby providing a mosaic image with high accuracy.

In regard to claim 14, Stone in view of Radford discloses the method of claim 13. Neither Stone nor Radford explicitly disclose, wherein the one or more cameras are coupled to a processor configured for image co-registration using non-sequential image overlap. However Gracias discloses, 
	wherein the one or more cameras are coupled to a processor configured for image co-registration using non-sequential image overlap [page 609, column 2; image-to-mosaic registration and inter-image motion estimation. page 613, column 2, B. Step 2; After the initial motion-estimation step, possible overlap between nonconsecutive images can be predicted and used to search for new image matches. In this stage, the topology is estimated by performing iterative steps of image matching and global optimization. The image-matching part is conducted over overlapping frames and is similar to what was described above. page 616, column 1, E.; After four steps of topology estimation, 285 distinct pairs of nonconsecutive images (combined from the selected image set) were successfully matched and the final topology of the upper-right mosaic was obtained. page 620, column 2; image processing and servoing was run on a dual-processor 800-MHz computer].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method as disclosed by Stone in view of Radford with the co-registration using non-sequential image overlap as disclosed by Gracias in order to produce highly accurate image mosaics of the underwater environment [Gracias Abstract, page 613, column 2, Fig.5] As . 

Claims 5, 6, 8, 9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 8,220,408) (hereinafter Stone) in view of Radford et al. (US 2018/0251199) (hereinafter Radford) in view of Boyle et al. (US 2015/0363914) (hereinafter Boyle).

In regard to claim 5, Stone in view of Radford discloses the apparatus of claim 1. Neither Stone nor Radford explicitly disclose, wherein the underwater vehicle is configured to utilize a long baseline (LBL) approach to determine positioning for each imaged location in the predetermined region. However Boyle discloses, 
	wherein the underwater vehicle is configured to utilize a long baseline (LBL) approach to determine positioning for each imaged location in the predetermined region [¶0135;  tagging of individual images with local position data derived from the location module... Local position information may also be derived from Long Base Line (LBL) or Ultra Short Base Line (USBL) sonar positioning systems].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Stone in view of Radford with the long baseline positioning as disclosed by Boyle in order to generate a sonar map that includes both location information and image information, which is useful for presenting survey data to a user [Boyle ¶0135-¶0145, ¶0187-¶0188]. As disclosed by at least these citations of Boyle, using positioning systems such as LBL or USBL allows for linking of captured images with the capture location, which can form an interactive map allowing a user to conveniently see the captured images and as to where the images were captured. 

In regard to claim 6, Stone in view of Radford discloses the apparatus of claim 1. Neither Stone nor Radford explicitly disclose, wherein the underwater vehicle is configured to utilize an ultra- short baseline (USBL) approach to determine positioning for each imaged location in the predetermined region. However Boyle discloses, 
	wherein the underwater vehicle is configured to utilize an ultra- short baseline (USBL) approach to determine positioning for each imaged location in the predetermined region [¶0135;  tagging of individual images with local position data derived from the location module... Local position information may also be derived from Long Base Line (LBL) or Ultra Short Base Line (USBL) sonar positioning systems].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Stone in view of Radford with the ultra-short baseline positioning as disclosed by Boyle in order to generate a sonar map that includes both location information and image information, which is useful for presenting survey data to a user [Boyle ¶0135-¶0145, ¶0187-¶0188]. As disclosed by at least these citations of Boyle, using positioning systems such as LBL or USBL allows for linking of captured images with the capture location, which can form an interactive map allowing a user to conveniently see the captured images and as to where the images were captured.

In regard to claim 8, Stone in view of Radford discloses the apparatus of claim 7. Neither Stone nor Radford explicitly disclose, wherein the set of sensors are a set of time-of-flight (TOF) sensors. However Boyle discloses, 
	wherein the set of sensors are a set of time-of-flight (TOF) sensors [¶0022; Time of Flight is a variant of LIDAR but is intended to provide much higher resolution through the use of short pulsed or modulated lasers. ¶0149-¶0150; A series of light sources 121, 122, 123, 124 illuminate a scene that is being imaged by two cameras 125, 126.... As an alternative to the above scenarios time of flight measurements are in some cases practical if the resolution required is on the order of 100 mm or more].


In regard to claim 9, Stone in view of Radford in view of Boyle discloses the apparatus of claim 8. Stone in view of Radford in view of Boyle further discloses, 
	wherein the information is bathymetry information [Stone column 2, lines 1-2; oceanographic research and bathymetric measurements. Boyle ¶0187; sub-sea bathymetry. Boyle ¶0242; seabed survey].
	See claims 7 and 8 for motivations to combine.  

In regard to claim 16, Stone in view of Radford discloses the method of claim 13. Neither Stone nor Radford explicitly disclose, wherein a long baseline (LBL) approach is utilized to detect position of the underwater vehicle in the region to be mapped. However Boyle discloses,
	wherein a long baseline (LBL) approach is utilized to detect position of the underwater vehicle in the region to be mapped [¶0135;  tagging of individual images with local position data derived from the location module... Local position information may also be derived from Long Base Line (LBL) or Ultra Short Base Line (USBL) sonar positioning systems].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Stone in view of Radford with the long baseline positioning as disclosed by Boyle in order to generate a sonar map that includes both location information and image information, which is useful for presenting survey data to a user [Boyle ¶0135-¶0145, ¶0187-¶0188]. As disclosed by at least these citations of Boyle, using positioning systems such as LBL or USBL allows for linking of captured images with the capture location, which can form an interactive map allowing a user to conveniently see the captured images and as to where the images were captured..

In regard to claim 17, Stone in view of Radford discloses the method of claim 13. Neither Stone nor Radford explicitly disclose, wherein an ultra-short baseline (USBL) approach is utilized to detect position of the underwater vehicle in the region to be mapped. However Boyle discloses, 
	wherein an ultra-short baseline (USBL) approach is utilized to detect position of the underwater vehicle in the region to be mapped [¶0135;  tagging of individual images with local position data derived from the location module... Local position information may also be derived from Long Base Line (LBL) or Ultra Short Base Line (USBL) sonar positioning systems].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Stone in view of Radford with the ultra-short baseline positioning as disclosed by Boyle in order to generate a sonar map that includes both location information and image information, which is useful for presenting survey data to a user [Boyle ¶0135-¶0145, ¶0187-¶0188]. As disclosed by at least these citations of Boyle, using positioning systems such as LBL or USBL allows for linking of captured images with the capture location, which can form an interactive map allowing a user to conveniently see the captured images and as to where the images were captured.

Claims  11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 8,220,408) (hereinafter Stone) in view of Radford et al. (US 2018/0251199) (hereinafter Radford) in view of Shum et al. (US 6,639,596) (hereinafter Shum).

In regard to claim 11, Stone in view of Radford discloses the apparatus of claim 10. Although one of ordinary skill in the art would readily recognize that if the thrusters are spinning the device at constant speed, the cameras would be rotated at constant speed, as Stone does not explicitly state this, Shum disclose, 
	wherein the set of cameras are rotated at a constant rotational speed [column 9, lines 38-51; camera motion is made continuous and at a uniform speed. column 10, lines 43-51; camera is mounted to a bar or table 604 that rotates the camera 602 at a radius R about a center point 606...  rotated in a clockwise direction at constant speed].
	Shum, like Stone, discloses cameras that are rotated around a center point/baseline. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus as disclosed by Stone in view of Radford with the constant camera rotation speed as disclosed by Shum in order to ensure captured images line up correctly without gaps, which allows a mosaic image of an environment to correctly generated [Shum column 9, lines 38-51. column 9, lines 1-51].

In regard to claim 15, Stone in view of Radford discloses the method of claim 13. Although one of ordinary skill in the art would readily recognize that if the thrusters are spinning the device at constant speed, the cameras would be rotated at constant speed, as Stone does not explicitly state this, Shum disclose, 
	wherein the one or more cameras are rotated at a constant rotational speed [column 9, lines 38-51; camera motion is made continuous and at a uniform speed. column 10, lines 43-51; camera is mounted to a bar or table 604 that rotates the camera 602 at a radius R about a center point 606...  rotated in a clockwise direction at constant speed].
	Shum, like Stone, discloses cameras that are rotated around a center point/baseline. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method as disclosed by Stone in view of Radford with the constant camera rotation speed as disclosed by Shum in order to ensure captured images line up correctly without gaps, which allows a mosaic image of an environment to correctly generated [Shum column 9, lines 38-51. column 9, lines 1-51].

Claims  18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 8,220,408) (hereinafter Stone) in view of Radford et al. (US 2018/0251199) (hereinafter Radford) in view of Ratner et al. (US 2015/0002621) (hereinafter Ratner).

In regard to claim 18, Stone in view of Radford discloses the method of claim 13. Although Stone discloses capturing images and processing them, which inherently requires a computing device, in order to explicitly disclose sending captured images to a computer, Ratner discloses, 
	further comprising sending the set of images to a computer [¶0007; one or more processors coupled to a tangible-machine readable memory storing instructions that when executed by one or more of the one or more processors cause each of a plurality of images captured by each image-capture module to be correlated to data from the orientation sensor indicative of orientations of the cameras at the time the image was captured. ¶0031; image sensor may be coupled to a processor and memory within each of the cameras 26. ¶0087; images may be processed based on the associated sensed orientation data and position data to populate a data store. ¶0110; Computing system 1000 may include a plurality of computing devices (e.g., distributed computer systems) to implement various processing functions].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Stone in view of Radford with the processing of captured images by a computer as disclosed by Ratner in order to stitch the images having been captured by various cameras together, thereby producing a map and/or panorama of the entire captured environment for display to a user [Ratner ¶0087-¶0091]. 

In regard to claim 19, Stone in view of Radford in view of Ratner discloses the method of claim 18. Stone in view of Radford in view of Ratner further discloses, 
	further comprising performing a bundle adjustment step [Ratner ¶0088; images acquired with the above-described techniques may be texture mapped onto a surface by performing a bundle adjustment based on the orientation data and stitching the images together such that the images may be the texture mapped onto a surface].
	See claim 18 for motivation to combine. 

Claims  20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 8,220,408) (hereinafter Stone) in view of Radford et al. (US 2018/0251199) (hereinafter Radford) in .

In regard to claim 20, Stone in view of Radford in view of Ratner discloses the method of claim 18. Stone further discloses, 
	further comprising performing global optimization [column 7, lines 55-65; vehicle can solve a 3D optimization problem to obtain the least error from matching the “new” 3D maps with the “old” 3D maps, and thence locate itself within the context of that map] utilizing SLAM [column 13, line 46-55; present invention also implements a 3D simultaneous localization and mapping (SLAM) process that builds a map of the vehicle's environment from sensor data while simultaneously using that map to localize the vehicle].
	Neither Stone nor Radford nor Ratner explicitly disclose performing global optimization using non-sequential image overlap. However Gracias discloses, 
	performing global optimization [page 613, column 2; topology is estimated by performing iterative steps of image matching and global optimization] utilizing non-sequential image overlap [page 609, column 2; image-to-mosaic registration and inter-image motion estimation. page 613, column 2, B. Step 2; After the initial motion-estimation step, possible overlap between nonconsecutive images can be predicted and used to search for new image matches. In this stage, the topology is estimated by performing iterative steps of image matching and global optimization. The image-matching part is conducted over overlapping frames and is similar to what was described above. page 616, column 1, E.; After four steps of topology estimation, 285 distinct pairs of nonconsecutive images (combined from the selected image set) were successfully matched and the final topology of the upper-right mosaic was obtained. page 620, column 2; image processing and servoing was run on a dual-processor 800-MHz computer].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method as disclosed by Stone in view of Radford in view of Ratner with the co-registration using non-sequential image overlap as disclosed by Gracias in order to produce highly accurate image mosaics of the underwater environment [Gracias Abstract, page 613, 

In regard to claim 21, Stone in view of Radford in view of Ratner in view of Gracias discloses the method of claim 20. Stone in view of Radford in view of Ratner in view of Gracias further discloses, 
	further comprising compiling the set of images into a map of the region [Stone column 13, line 46-55; present invention also implements a 3D simultaneous localization and mapping (SLAM) process that builds a map of the vehicle's environment from sensor data while simultaneously using that map to localize the vehicle. Ratner ¶0022-¶0023;  images may be presented within a mapping system as an underwater view... acquisition of images appropriate for such a mapping system. Gracias page 611, column 1; creating a navigation map through image mosaicing].
	See claims 18 and 20 for motivations to combine. 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner notes that claim 1 incorporating claim 23 and claim 22 (upon which claim 23) depends would state the following:

1. An apparatus for image collection, comprising: 
an underwater vehicle, comprising a central motor comprising a rotating member; 
a set of arms coupled to the rotating member and extending away from the central motor; and one or more cameras attached to a distal end of at least one arm of the set of arms, wherein the underwater vehicle is configured to travel over a predetermined region and collect a set of images of the predetermined region, wherein the set of arms form an elongated bar, wherein the central motor is integrated into the elongated bar.

The examiner has drafted the following changes to the other independent claims in order to incorporate the limitations that as a whole render the claims similar to claim 1 and thus allowable:
7. An apparatus for collection of images, comprising: 
an underwater vehicle comprising a central motor; and 
a set of sensors configured to rotate about the central motor, wherein at least one sensor of the set of sensors is attached to an end of at least one arm of a set of arms, wherein the set of arms form an elongated bar, wherein the central motor is integrated into the elongated bar;
wherein the underwater vehicle is configured to travel over a linear path in a predetermined region and detect information in the predetermined region.
13. A method, comprising: 
driving an underwater vehicle at a constant linear speed; 
rotating one or more cameras about a central motorwherein at least one camera of the one or more cameras is attached to an end of at least one arm of a set of arms, wherein the set of arms form an elongated bar, wherein the central motor is integrated into the elongated bar;
capturing a set of images of a region to be mapped; and 
detecting position of the underwater vehicle during image capture.

The examiner notes that the amendments suggested above incorporate elements which are deemed to place the application in condition for allowance by specifying that the sensors/cameras are at the end of at least one arm among a set of arms, the set of arms form an elongated bar, and the central motor is integrated into the elongated bar. Should applicant choose to amend the claims by submitting an after final response with the proposed amendments as suggested above, the examiner will enter the amendment despite prosecution being closed. Any amendments deviating from those suggested above, other than minor modifications for clarity, will require further search and/or consideration and will likely not be entered after final rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyle et al. (US 2016/0198074) – Discloses underwater imaging for underwater surveys using a plurality of cameras [Abstract]
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        February 22, 2021